*12OPINION OF THE COURT
Per Curiam.
Order, entered on or about March 1, 2006, reversed, with $10 costs, and cross motion denied.
Defendant Blecher’s disqualification as counsel for defendant Bermont Holdings Ltd. under the advocate witness rule (Code of Professional Responsibility DR 5-102 [a] [22 NYCRR 1200.21 (a)]) was unwarranted. Inasmuch as Blecher is one of two shareholders in Bermont, a limited liability corporation, and his interests appear to be identical to those of Bermont, his disqualification would have little or no effect upon the nature and extent of his participation in the action (see S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437, 440 [1987]; Stuart v WMHT Educ. Telecom,., 195 AD2d 918 [1993]).
McKeon, PJ., Davis and Schoenfeld, JJ., concur.